Title: From Thomas Jefferson to Charles Willson Peale, 7 November 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Washington Nov. 7. 08.
                  
                  Th: Jefferson presents his friendly salutations to mr Peale and sends him a recruit for the fund of his grandson of fifty dollars in an order of the US. bank here on that at Philadelphia. he will take care to do the same monthly, and if at any time it shall be necessary to enlarge it, he will do it on the first intimation recieved from mr Peale.
               